Citation Nr: 1028796	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  08-19 110	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 
1970.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied the appellant's claim of entitlement 
to service connection for the cause of the Veteran's death.

The appellant appeared for a hearing before a Veterans Law Judge 
in May 2009 at the RO.  A transcript is of record.  The Veterans 
Law Judge who conducted the May 2009 hearing is no longer with 
the Board.  The appellant is entitled to a hearing with a 
Veterans Law Judge who will decide her appeal. See 38 U.S.C.A. § 
7107(c) (West 2002); 38 C.F.R. § 20.707 (2009).   However, in 
June 2010 correspondence associated with the file, the appellant 
indicated that she did not want another Board hearing.  
Therefore, the Board finds that there is no hearing request 
pending at this time. See 38 C.F.R. § 20.702(e) (2009).


FINDINGS OF FACT

1.  The Veteran is the recipient of a Combat Infantryman Badge 
(CIB) and a Vietnam Service Medal (VSM).

2.  At the time of his death, the Veteran was service-connected 
for post traumatic stress disorder (PTSD) evaluated as 50 percent 
disabling from November 1, 1994 and 70 percent disabling from 
December 12, 1998; and, for a status post fracture of the left 
tibia, evaluated as noncompensably disabling from October 4, 
1978; the Veteran was granted a total rating based on individual 
unemployability (TDIU), effective August 1, 2000.

3.  The Veteran died in October 2006; the cause of death was 
hepatic cancer due to or as a consequence of cirrhosis. 

4.  The Veteran contracted hepatitis C in service that 
contributed to cause or hasten the development of his fatal 
hepatic cancer. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause 
of the Veteran's death have been met. 38 U.S.C.A. §§ 1110, 1112, 
1116, 1131, 1154(b), 1310, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a claimant in the development 
of a claim. VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The VCAA is inapplicable where further assistance would not aid 
the appellant in substantiating the claim.  Wensch v. Principi, 
15 Vet. App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the appellant in substantiating her claim.  

Entitlement to Service Connection for Cause of Death

Legal Criteria

A surviving spouse of a veteran is entitled to dependency and 
indemnity compensation (DIC) if the evidence shows that a 
service-connected disability either caused or contributed 
substantially or materially to the cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

In order to be service-connected, a disability must have been 
incurred in or aggravated by service, or proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection for VA compensation purposes 
will be granted for a disability resulting from disease or 
personal injury incurred in the line of duty or for aggravation 
of a pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, particularly, 
autopsy reports.  See 38 C.F.R. § 3.312(a).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In the case of a Veteran who engaged in combat with the enemy 
during a period of war, lay evidence of  in-service incurrence or 
aggravation of a disease or injury  shall be accepted if 
consistent with the circumstances, conditions, or hardships of 
such service, notwithstanding the lack of official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. 
Brown, 9 Vet. App. 521,  524 (1996); Collette v. Brown, 82 F.3d 
389, 392-94 (Fed. Cir. 1996).   

For service connection for the cause of death of a veteran, the 
first requirement, evidence of a current disability, will always 
have been met (the current disability being the condition that 
caused the Veteran to die). However, the last two requirements 
must be supported by evidence of record. Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997); Ramey v. Brown, 9 Vet. App. 40, 46 (1996).

The Board notes that no compensation shall be paid if a 
disability is the result of the Veteran's own willful misconduct, 
including the abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1110, 1131 (West 2002); 38 C.F.R. § 3.1(n), 3.301 (2009).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves deliberate or 
intentional wrongdoing with knowledge of or wanton and reckless 
disregard of its probable consequences.  A mere technical 
violation of police regulations or ordinances will not per se 
constitute willful misconduct.  38 C.F.R. §  3.1(n).  

Background and Analysis

The appellant maintains that she is entitled to DIC benefits 
because the Veteran's hepatitis C was incurred in service, and 
that it was a contributing factor to the Veteran's hepatic 
cancer, which ultimately caused his death.

The Veteran's death certificate shows that he died in October 
2006.  The immediate cause of death was hepatic cancer, due to or 
as a consequence of cirrhosis.  No other conditions were listed.

The service medical records are devoid of any complaints, 
treatment, or diagnosis of hepatitis C, cirrhosis, or hepatic 
cancer.  The Veteran's DD214 shows that he served in Vietnam, and 
was the recipient of the Combat Infantryman Badge (CIB).  

The Veteran was diagnosed as having hepatitis C in 1994.  At the 
time, he was determined to be ineligible for interferon 
treatments due to depression.   

At the May 2009 hearing the appellant testified that her husband 
was a combat soldier, and that he was exposed to blood and blood 
products.  She further testified that her husband carried his 
lieutenant through the jungle with his "intestines in his 
hand."

In an April 2009 VA medical opinion, a VA physician noted that 
the Veteran had had a significant history of depression and PTSD 
and was diagnosed as having Hepatitis C prior to incarceration in 
1994.  The examiner noted the Veteran had admitted to prior 
intravenous (IV) drug use as well as sexual activities with 
prostitutes.  

The examiner stated that in February 2003, the Veteran was 
prescribed the antidepressant nefazondone (SNRI) with normal 
liver tests prior to treatment.  During the recommended dosage 
increase, the Veteran's transaminases increased and the 
medication was discontinued in April 2003.  The examiner opined 
that the medication used to treat the Veteran's PTSD caused his 
hepatic cancer or contributed to his cirrhosis, noting 
significant fibrosis on a liver biopsy in 1996, seven years prior 
to taking SNRI.  The examiner stated the etiology of his 
cirrhosis was secondary to chronic hepatitis C and it was known 
that cirrhosis secondary to chronic hepatitis C could lead to 
hepatic cancer.  

The examiner noted the Veteran did have an increase in his liver 
transaminases which might have been secondary to the medication; 
however, the medication was expeditiously discontinued and the 
Veteran did well for three years thereafter without any problems.  
Therefore, the examiner opined that it did not appear that SNRI 
resulted in the cirrhosis and hepateocellular cancer which 
developed as a result of the chronic hepatitis C.

In May 2010, an independent medical opinion was obtained from Dr. 
Joseph K. Lim, an Associate Professor of Medicine at Yale 
University, a specialist in hepatology.  Dr. Lim opined that 
there was at least a 50 percent probability that the Veteran's 
hepatitis C infection originated in service as a result of a 
combination of intravenous (IV) drug use and/or unprotected 
sexual intercourse with prostitutes while serving in Vietnam.  
Dr. Lim opined that it appeared that the Veteran's drug use began 
during service, and current literature suggested that the vast 
majority of individuals who engaged in regular injection drug use 
transmit HCV infection within their first year of exposure.  

Dr. Lim further opined that there was at least a 50 percent 
probability that the Veteran's hepatitis C infection led to the 
onset of cirrhosis and/or hepatocellular carcinoma.  Dr. Lim 
stated that there was less than a 50 percent probability that the 
VA's prescribed use of SNRI led to the onset of the Veteran's 
death or contributed materially to his death.  Dr. Lim stated he 
would have recommended against the use of SNRI in the setting of 
chronic liver disease and stated it was fortunate that the 
Veteran had only three months of exposure.  Dr. Lim opined that 
there was less than a 50 percent probability that additional 
disability or death resulted from the VA's prescribed use of 
nefazodone.

VA medical treatment records indicate that the Veteran reported 
that he shared IV needles for speed and heroin and engaged in 
unprotected sex with prostitutes while in Vietnam (See August 
1997 VA treatment record).  The Veteran did not report any 
substance abuse in service while undergoing a February 1995 VA 
examination, however, he did admit to post-service drug use.  

Risk factors for hepatitis C include intravenous (IV) drug use, 
blood transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
shared toothbrushes or razor blades. VBA Fast Letter (98-110) 
November 30, 1998.  A Veteran may have been exposed to hepatitis 
C during the course of his or her duties as a military corpsman, 
a medical worker, or as a consequence of being a combat Veteran. 
VBA Fast Letter 04-13 June 29, 2004. The Board points out that 
there was no test available to detect the presence of hepatitis C 
until 1989.  See VBA Fast Letter 98-110; see also 
http://consensus.nih.gov/1997/1997HepatitisC105html.htm.  

The Veteran served in Vietnam in a combat capacity and is the 
recipient of a Combat Infantryman Badge.  As a combat Veteran, he 
had in-service exposure to a significant risk factor for 
hepatitis C.   

The Board notes post-service evidence also shows additional risk 
factors for hepatitis C.  For instance, the record contains 
numerous post-service discharge summaries and records, showing 
that the Veteran described drug abuse, including heroin and 
cocaine, during and after service.  He also acknowledged having 
unprotected sex with female prostitutes. The evidence does not 
contain explicit reports of intravenous drug use, intranasal 
cocaine use, or unprotected sexual activity.  

As to which risk factor likely caused the Veteran's hepatitis C, 
the April 2009 VA examiner did not offer an opinion and Dr. Lim 
opined that the Veteran's hepatitis C was most likely caused by 
IV drug use and/or unprotected sex with female prostitutes.  

Compensation, including DIC, would not be payable for death 
resulting from drug abuse.  38 U.S.C.A. § 1110 (prohibiting 
compensation for disability that results from misconduct or drug 
abuse); see also 38 U.S.C.A. § 1310 (providing that entitlement 
to DIC is determined under the same standards as are contained in 
Chapter 11 of 38 U.S.C.A.).

The risk factor of unprotected sex does not per se constitute 
willful misconduct under VA regulations.  There is no statute or 
regulation specifically prohibiting payment of benefits for any 
disease or injury incurred as a result of promiscuous sexual 
activity during service.  It is debatable whether consorting with 
prostitutes constitutes an act "involving conscious wrongdoing 
or known prohibited action."  

Patronizing prostitutes is could under some circumstances 
constitute known prohibited actions, and hence misconduct in some 
circumstances.  In this case, however, there is no indication 
that the Veteran knew or should have known that such activity was 
prohibited.  Indeed there is some evidence that such activity was 
tolerated, if not encouraged during the Vietnam War.  See, Arlene 
E. Bergman, WOMEN of VIETNAM (Peoples Press 1975); Susan 
Brownmiller, AGAINST OUR WILL, MEN WOMEN AND RAPE, 86 (Fawcett 
1975).

The evidence is in at least equipoise on the question of whether 
the Veteran's activities with prostitutes constituted willful 
misconduct.  The evidence is also in equipoise as to whether he 
developed hepatitis C as the result of that activity, and whether 
the hepatitis C lead to the fatal hepatic cancer.  

Since the evidence is at least in equipoise, the benefit of the 
doubt doctrine is applicable and the appellant prevails.  
38 U.S.C.A. § 5107(b) (West 2002).  Service connection for the 
cause of the Veteran's death is; therefore, granted.


ORDER


Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


